NO. 12-17-00256-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JOHNNY KIMBROUGH,                                §        APPEAL FROM THE 3RD
APPELLANT

V.                                               §        JUDICIAL DISTRICT COURT

BILLY RAY FULLER AND
CHRISTIAN LIFE CENTER CHURCH,                    §        HENDERSON COUNTY, TEXAS
APPELLEES

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant, Johnny Kimbrough, perfected his appeal on August 18, 2017. The clerk’s record was
filed on October 17 and Kimbrough’s brief was due on or before November 16. On November
17, this Court notified Kimbrough that his brief was past due. We further notified Kimbrough
that the appeal may be dismissed for want of prosecution unless a motion for extension of time,
containing a reasonable explanation for the failure to file a brief and showing that Appellees
have not suffered material injury thereby, is filed no later than November 27. On November 29,
we notified Kimbrough that if no brief, along with a motion in compliance with rule of appellate
procedure 38.6(d), was received on or before December 6, the appeal would be presented to the
court for dismissal. On December 6, Kimbrough filed a motion for extension of time to file a
brief, which we granted to January 2, 2018. On January 3, after Kimbrough failed to file a brief,
we notified Kimbrough that if no brief, accompanied by a proper motion for leave to file late
brief or a proper motion for extension of time, is received by this Court on or before January 15,
the case would be presented to the court for dismissal.
         The January 15 deadline has passed and Kimbrough has not filed a brief, a motion for
leave to file a late brief, or a motion for extension of time. Accordingly, we dismiss the appeal
for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
Opinion delivered January 18, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         JANUARY 18, 2018


                                        NO. 12-17-00256-CV


                          JOHNNY KIMBROUGH,
                                 Appellant
                                    V.
           BILLY RAY FULLER AND CHRISTIAN LIFE CENTER CHURCH,
                                 Appellees


                                 Appeal from the 3rd District Court
                     of Henderson County, Texas (Tr.Ct.No. CV16-0349-3)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
                      It is therefore ORDERED, ADJUDGED and DECREED by this Court that
the appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.